Citation Nr: 0619203	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2002 for the grant of service connection for peritoneal 
adhesions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO by which the RO 
granted service connection for peritoneal adhesions as 
secondary to service-connected residuals of a gunshot wound 
to the right loin, penetrating peritoneal cavity evaluation 
damage to the liver and ureter, muscle group XX, effective 
January 11, 2002.  


FINDING OF FACT

The date of receipt of the veteran's claim of service 
connection for a disability of the intestines was January 11, 
2002; service connection was granted for peritoneal 
adhesions, effective January 11, 2002.


CONCLUSION OF LAW

There is no legal basis under which to assign an effective 
date earlier than January 11, 2002 for the award of service 
connection for peritoneal adhesions.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155(c), 3.400 (b)(2) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a November 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also advised the 
veteran to identify any additional information that he felt 
would support his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the veteran has not contested the degree of disability 
assigned to his service-connected peritoneal adhesions and 
finds that although the veteran was not provided information 
on effective dates, he has actual knowledge of such matters, 
as he contested the effective date assigned.

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter he received.  The Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran for several reasons.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board.  After affording the veteran the 
opportunity to respond, the RO reconsidered the veteran's 
claim as evidenced by the November 2003 statement of the 
case.  It is also noted that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are private and VA medical records.  The Board also notes 
that a VA medical examination was arranged in connection with 
the veteran's claim, as required by VCAA.  See Id.  

For the reasons set forth above and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary under the provisions of VCAA.  
38 U.S.C.A. §§ 5103, 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Factual Background 

In an October 1961 VA medical examination report, the 
examiner outlined the veteran's in-service injuries sustained 
from mortar fire in Korea.  In pertinent part, he suffered 
injuries to the trans-section of the left lower ureter along 
with two intraperitoneal injuries in which the sigmoid colon 
was perforated.  He also sustained a laceration of the right 
lobe of the liver and a fracture of the eleventh rib in the 
right chest.  The examiner noted several post surgical scars 
on the abdomen.  The scars were nontender, well healed, and 
freely movable.  The relevant diagnoses were: post-operative 
scar of the right upper abdomen residual of exploratory 
laparotomy for a peritoneal gunshot wound with laceration of 
the right lobe of the liver and trans-section anastomosis, 
left ureter, sigmoid perforation, healed; post-operative scar 
of the left abdomen residual of a defunctioning loop 
colostomy, healed; possible partial intestinal obstruction by 
history, not found on examination; and partial stricture of 
the left ureter with recurrent pyelonephritis by history.

By November 1961 rating decision, the RO granted service 
connection for post-operative abdominal scars to which it 
assigned a zero percent disability rating effective May 1, 
1955.  The RO also granted service connection for residuals 
of a gunshot wound to the right loin penetrating right 
peritoneal cavity with damage to the liver and ureter and 
muscle group XX with a healed scar to which it assigned a 40 
percent evaluation effective May 1, 1955,

On April 1974 VA medical examination, the veteran voiced few 
complaints but mentioned occasional pain in the abdominal 
wall.  The examiner diagnosed, in pertinent part, well-healed 
residuals of shell fragment wounds to the abdomen with 
laceration of the liver and ureter.

On July 1988 VA medical examination, the examiner noted no 
enlargements, masses, tenderness, or rigidity of the abdomen.  
There was no rectal pathology.  On the left side of a large 
midline well-healed scar, there was a palpable nodular area 
that was two centimeters in diameter that moved on 
respiration.  

On July 1992 VA general medical examination report, the 
examiner noted an abdominal penetrating wound secondary to a 
shrapnel blast in 1953.  An exploratory laparotomy revealed 
lacerations to the liver, damage to the ureter, and 
perforation of the intestines.  This was all repaired.  The 
veteran voiced complaints of intermittent abdominal pain.  
The examiner indicated that examination of the abdomen 
revealed multiple scars but there was no tenderness or 
guarding.  Bowel sounds were normal.  The examiner diagnosed 
status post intra-abdominal penetrating shrapnel wound and 
status post laceration of the liver with damage to the ureter 
and intestines.

In or about August 1997, the RO received a March 1995 private 
medical examination report reflecting complaints of abdominal 
pain.  The diagnosis was of acute abdominal illness of 
uncertain etiology and acute diverticulitis versus mesenteric 
emboli.  

On January 11, 2002, the veteran filed a claim of service 
connection for disabilities of the bladder and intestines.

On January 11, 2002, the veteran submitted a June 2001 
private medical examination report reflecting a diagnosis of 
a small bowel obstruction possibly secondary to adhesions.  A 
report dated a few days later reflected a diagnosis of small 
bowel obstruction, resolved and of status post prostatitis.

On July 2002 VA general medical examination, no organomegaly 
was noted and bowel sounds were normal.  The examiner 
diagnosed occasional obstruction of bowel function and 
recurrent urinary tract infections due to his service-
connected disabilities.

By July 2002 rating decision, the RO granted service 
connection for peritoneal adhesions as secondary to service-
connected residuals of a gunshot wound to muscle group XX, 
right loin, penetrating the peritoneal cavity with damage to 
the liver and ureter effective January 11, 2002 to which it 
assigned a 30 percent evaluation.  

The 30 percent disability rating assigned for peritoneal 
adhesions, when combined with the veteran's other disability 
ratings, increased the veteran's combined disability rating 
from 90 to 100 %.  In his July 2002 notice of disagreement, 
the veteran argued that the 100 percent disability rating 
should have been awarded when he "first filed with VA" 
because he had identical problems and symptoms at that time.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Pertinent Law and Regulations 

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Analysis

The veteran did not specifically claim entitlement to service 
connection for peritoneal adhesions at any time to include 
the one-year period following separation from service.  Thus, 
he is not entitled to the day after separation from service 
as the effective date of service connection for peritoneal 
adhesions.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

The veteran has consistently complained of intermittent 
abdominal pain.  In October 1961, partial intestinal 
obstruction was noted as a historical condition, but no 
intestinal obstruction was present on examination.  Damage to 
the intestines was cited in July, but no adhesions were 
noted.  In August 1997, the veteran's abdominal complaints 
were attributed to an acute abdominal illness of unknown 
etiology; the intestines were not mentioned.  Despite the 
veteran's regular reports of abdominal pain and despite 
documented injuries to the intestines as well as 
intraperitoneal injuries, adhesions were first diagnosed in 
June 2001 and were essentially determined to have been caused 
by service-connected residuals of injuries in July 2002.  
Thus, entitlement to service connection for peritoneal 
adhesions arose in June 2001.  The veteran filed his claim of 
service connection for an intestinal disability on January 
11, 2002.  Because the date of claim is later than the date 
on which entitlement to service connection arose, the proper 
effective date for the grant of service connection for 
peritoneal adhesions is January 11, 2002, the later of the 
two dates.  Id.

The Board does not doubt or question the veteran's consistent 
complaints of abdominal pain and other gastrointestinal 
symptomatology.  However, the manifestation of adhesions did 
not become apparent for many decades after service, and 
service connection for a disability cannot be granted before 
it is diagnosed.  Indeed, in order for service connection to 
be granted, a present disability is required.  38 C.F.R. 
§ 3.303 (2005); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).

The veteran is asserting that adhesions existed before June 
2000.  However, the medical evidence does not support this 
conclusion, and the veteran is not competent to render 
medical diagnoses upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


